DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification was received on 10/20/2020. This amendment is acceptable and is hereby entered. 

Claim Objections
Claim 6 is free of prior art, however, Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to because of the following informalities: a portion of claim 12 recites “the rotational brush from the a heel end”. It is believed application intended to recite just “a heel end”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, the claim will be interpreted as reciting “a range of 1400-2200 PRM”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,769,649 A to Imhof (hereinafter “Imhof”). 
For claim 15, Imhof discloses a method of buffing an article of footwear component with a footwear up surface buffing system (a through feed finishing machine, abstract), the method comprising: 
compressing the article of footwear component (12) between a support surface (78) and a first clamp of a footwear component holder (pressure equalizing means 94); 
contacting a rotational brush with the article of footwear component (rotating tool 70) at a first location (fig. 14); 

    PNG
    media_image1.png
    900
    683
    media_image1.png
    Greyscale

rotating the rotational brush in a first direction at the first location (each tool is independently driven, col. 3, lines 23-25); 
compressing the article of footwear component between the support surface (80, fig. 13) and a second clamp of the footwear component holder (pressure equalizing means 96, fig. 13); 

    PNG
    media_image2.png
    928
    591
    media_image2.png
    Greyscale


contacting the rotational brush with the article of footwear component at a second location (location at tool 71), wherein the first location is different from the second location (see fig. 14); and 
rotating the brush in a second direction at the second location (each tool is independently driven, col. 3, lines 23-25). 

For claim 16, Imhof discloses the method of claim 15, wherein the first location is a heel end of the article of footwear component (see fig. 14, at tool 70).  

For claim 17, Imhof discloses the method of claim 16, wherein the second location is a toe end of the article of footwear component (see fig. 14 at tool 72)

For claim 18, Imhof discloses the method of claim 17, wherein the second clamp is in an unclamped position when the rotational brush is at the first location and the second clamp is in an unclamped position when the rotational brush is at the second location (One skilled in the art would understand a smaller size shoe than the shoe depicted in fig. 14 will have tool 70 at the heel location before tool 72 engages the toe portion of said smaller sized shoe). 

For claim 19, Imhof discloses the method of claim 15, wherein the rotational brush has a diameter defined by bristles extending from the rotational brush and wherein the rotational brush contacts the article of footwear component at the first location such that a portion of the article of footwear component extends at least 5 mm into the rotational brush diameter (see fig. 14 wherein a portion of the article of footwear is into the diameter of the rotating tool 70). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,961,390 A to Giordano (hereinafter “Giordano”) in view of US 2015/0107030 A1 to Regan (hereinafter “Regan”). 
	For claim 1, Giordano discloses an article of footwear up surface buffing system (abstract), the system comprising: 
a rotational brush (motor 34 rotatably drives a tool 19’ comprising a brush, fig. 5) with a plurality of bristles (one skilled in the art would understand bristles are an inherent feature of any brush) extending outwardly from a rotational axis of the rotational brush (fig. 5 shows a radially extending circular brush 19’); 
a footwear component holder comprising a support surface, a first clamp, and a second clamp (see annotated fig. 5 below); and 

    PNG
    media_image3.png
    579
    787
    media_image3.png
    Greyscale

a brush rotational drive (motor 34) coupled with the rotational brush (fig. 5).
Giordano does not specifically disclose wherein the brush rotational drive rotates the rotational brush in first direction and in a second direction based on location of the rotational brush relative to the footwear component holder.  
	However, it known in the art of shoe buffering devices for brushes to operate at variable speeds and variable directions relative to the article of footwear to be buffed or worked. For example, attention is directed to Regan teaching an analogous buffering system (abstract of Regan). Specifically, Regan teaches an example cleaning system 600 may optionally utilize a brush 640 that rotates in one or more directions as indicated by arrow 642 (para 0054 of Regan). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Giordano would be modified wherein the brush rotational drive rotates the rotational brush in first direction and in a second direction for purposes of removing excess particles on the article formed during the construction, as taught by Regan. 
	Giordano, as modified, continues to teach: wherein the brush rotation drive rotates the rotational brush based on location of the rotational brush relative to the footwear component holder (the buffing through zones is carried out by means of a sequence of radial passages by "longitudinal" buffing stations each having a tool (a wire brush) which moves through an approximately rectangular path (FIG. 2A), col. 3 lines 22-33). 

For claim 4, the modified Giordano does not specifically disclose the system of claim 1, wherein the rotational brush applies 2-3 kilograms per cubic centimeter of pressure to an article of footwear component. However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the rotational brush applies 2-3 kilograms per cubic centimeter of pressure to an article of footwear component. One skilled in the art would readily understand brush pressures vary depending on the type of finish intended, and the type of materials worked on. The claimed range of brush pressures are merely an optimum or workable range for buffing an article of footwear. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claim 12, the modified Giordano teaches the system of claim 1 further comprising a brush movement mechanism effective to move the rotational brush from the a heel end to a toe end of the support surface (col. 3, lines 34-44).  

For claim 13, the modified Giordano teaches the system of claim 12, wherein the brush movement mechanism positions the rotational brush between a first distance and second distance offset from the support surface (col. 3, lines 45-55).  


For claim 14, the modified Giordano discloses the system of claim 13, wherein the brush movement mechanism moves in a first linear direction with the rotational brush rotating in the first direction and the brush movement mechanism moves in a second linear direction (col. 3, lines 34-55) with the rotational brush rotating in the second direction (see discussion for claim 1 regarding the brush rotating in the second direction). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Regan, and in further view of US 3,769,649 to Imhof (hereinafter “Imhof”). 
For claim 2, the modified Giordano does not specifically disclose the system of claim 1, wherein the first clamp is in a clamp position and the second clamp is in an unclamped position when the rotational brush rotates in the first direction and the second clamp is in a clamp position and the first clamp is in an unclamped position when the rotational brush rotates in the second direction.
However, it is known in the art of buffing systems and roughening systems to clamp different parts of the article and to disengage said clamps when working on a particular side of the article that was previous covered by the clamp. For example, attention is directed to Imhof teaching a roughing system for working an article of footwear (abstract of Imhof). Specifically, Imhof teaches a finishing machine (fig. 13 of Imhof) comprising a plurality of clamping devices, pressure equalizing means 94, 96, 98 and 100, and a plurality of finishing tools (reducing tools 70, 72, 74, 76). Imhof illustrates the article of footwear intended to be clamped at different sections while an opposite surface is worked, and later clamped at a different section to allow for the tools to work on the once previously clamped and covered surface (see figs. 13 and 14 and associated descriptions).

    PNG
    media_image4.png
    923
    578
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Giordano would be modified to comprise additional clamping means for providing additional securement to the article and applying counter pressure against the tool, all while unclamping different parts of the article allowing the tool to work on previously covered surfaces of the article. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

For claim 3, the modified Giordano discloses the system of claim 2, wherein the support surface has a toe end and a heel end and the first clamp is closer to the toe end than the heel end and the second clamp is closer to the heel end than the toe end (see annotated fig. 5 in discussion for claim 1 above). 

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Regan, and in further view of DE 103 43 620 A1 to Winter (hereinafter “Winter”).  
For claim 5, The modified Giordano does not specifically disclose the system of claim 1, wherein the support surface is comprised of a first surface separated and spaced from a second surface.  
However, attention is directed to Winter teaching an analogous buffing system (see page 7 of translated Winter). Specifically, Winter provides a separated clamp section (elements 15, 20, 16 and 21) and also provides a separated support surface (elements 31 and 32, see fig. 4 below).

    PNG
    media_image5.png
    825
    618
    media_image5.png
    Greyscale

Similar to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein Giordano would be modified wherein the support surface is comprised of a first surface separated and spaced from a second surface for purposes of providing additional clamping means, and for providing additional securement to the article all while allowing the tool to work on previously covered surfaces of the article. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Regan, and in further view of US 5,481,467 A to Smith (hereinafter “Smith”). 
For claims 7-9, the modified Giordano does not specifically disclose a range of rotational brush diameters. However, one skilled in the art would understand that a range of brush diameters may be used for working an article of footwear based on the particular speed of the brush, the material being worked, and the desired finished. For example, attention is directed to Smith teaching an analogous system for similarly working an article of footwear (col. 2, line 46 to col. 3, line 5 of Smith). Specifically, Smith teaches a diameter of the brush may be, for example, 120 mm, but that a brush will also gradually reduce from wear during its life time (col 11, line 21 to col. 12, line 15 of Smith). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the rotational brush would comprise the claimed diameters for since the claimed measurements are merely an optimum or workable range for buffing an article of footwear. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claim 11, the modified Giordano does not specifically disclose the system of claim 1, wherein the brush rotational drive is effective to rotate the rotational brush at a rotational speed of 500-3000 RPM, 1000-2400 RPM, or 1400-2200 RPM. However, attention is directed to Smith teaching, with different shoe upper materials, it has been found that the optimum speed of rotation of the brush assembly varies (col. 2, lines 23-36) (col. 4, lines 26-40) and may range from 1500-3000 rpm (col. 9, line 61 to col. 10, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Giordano would be modified wherein the brush rotational drive is effective to rotate the rotational brush at a rotational speed of 500-3000 RPM, 1000-2400 RPM, or 1400-2200 RPM based on the optimum speed determined for a particular material, brush size, and finish, as taught by Smith. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107736697 A to Cheng (hereinafter “Cheng”). 
For claim 10, the modified Giordano does not specifically disclose the system of claim 1, wherein the plurality of bristles forming the rotational brush are comprised of a nylon composition. However, attention is directed to Cheng teaching an analogous system for similarly working an article of footwear (abstract of Cheng) teaching it is known in the art to use nylon brushed for finishing operations (see background technology section of Cheng). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Giordano would be modified  wherein the plurality of bristles forming the rotational brush are comprised of a nylon composition in order to provide a durable material for the brush. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Imhof in view of Smith. 
For claim 20, Imhof does not specifically disclose the method of claim 15, wherein the rotational brush rotates at a rotational rate within a range of about 1400-2200 RPM at the first location.  
However, attention is directed to Smith teaching with different shoe upper materials, it has been found that the optimum speed of rotation of the brush assembly varies (col. 2, lines 23-36) (col. 4, lines 26-40) and may range from 1500-3000 rpm (col. 9, line 61 to col. 10, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Imhof would be modified wherein the brush rotational drive is effective to rotate the rotational brush at a rotational speed of about 1400-2200 RPM at the first location based on an optimum speed determined for a particular material, brush size, and finish, as taught by Smith. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Imhof.
For claim 21, Imhof does not specifically disclose the method of claim 15, wherein the rotational brush applies 2-3 kilograms per cubic centimeter of pressure to the article of footwear component.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the rotational brush applies 2-3 kilograms per cubic centimeter of pressure to an article of footwear component. One skilled in the art would readily understand brush pressures vary depending on the type of finish intended, and the type of materials worked on. The claimed range of brush pressures are merely an optimum or workable range for buffing an article of footwear. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732